Mr. JUSTICE CRAVEN delivered the opinion of the court:  The defendant entered a .plea of guilty to the charged offense of theft under $150 and was sentenced to 12 months in the Vandalia State Penal Farm. -Upon this appeal, he contends that since the record on appeal contains no transcript of the hearings at the proceedings that resulted in the defendant’s plea- of guilty, the defendant has been denied due process and equal protection of the law. The defendant relies upon the opinion of this court in People v. Young, 17 Ill.App.3d 960, 309 N.E.2d 80, in which we so held. The defendant in his brief points out that the opinion in Young had been appealed to and was at the time of the writing of his brief pending on the advisement docket of the Illinois Supreme Court. The Illinois Supreme Court has now filed an opinion in consolidated case Nos. 46529, 46634, 46657, and the opinion of this court in Young (46657) was reversed (People v. Hopping, 60 Ill.2d 246), the court specifically holding that neither the State or Federal Constitution requires that misdemeanants be furnished with verbatim transcripts of the proceedings at which they acknowledge their guilt.  The only other issue on this appeal is the contention by thé defendant, concurred in by the People, that the sentence exceeds the statutory maximum. The offense charged is a Class A -misdemeanor, the penalty for which permits of incarceration for any term less than 1 year.- The sentence here imposed is in excess of that authorized by statute. Accordingly, the judgment of conviction is. affirmed, the sentence is. vacated, and the cause is remanded to the circuit court of Woodford County for reimposition of sentence as provided by law. Judgment of conviction affirmed, sentence vacated, cause remanded with directions. TRAPP, P. J., and GREEN, J., concur.